Case 1:19-cv-05110-RPK-ST Document 20 Filed 11/01/20 Page 1 of 2 PageID #: 156




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
J & J SPORTS PRODUCTIONS, INC.,

                          Plaintiff,                               MEMORANDUM AND ORDER
                                                                   19-CV-5110 (RPK) (ST)
        -against-

EDUARDO J. DOMINGUEZ, individually and
d/b/a PULIS BAR; and PULI BROTHERS II
CORP., an unknown business entity d/b/a PULIS
BAR,

                           Defendants.
---------------------------------------------------------------X
RACHEL P. KOVNER, United States District Judge:

        Plaintiff J & J Sports Productions, Inc. brings this action against Puli Brothers II Corp. and

its alleged owner and principal, Eduardo Dominguez. See Compl. ¶¶ 7-9 (Dkt. #1). Plaintiff

alleges that defendants violated 47 U.S.C. § 605 and 47 U.S.C. § 553 by unlawfully airing a

televised program at Pulis Bar, their commercial establishment, without first entering into a

sublicense agreement with plaintiff. See id. ¶¶ 1, 18-28. After both defendants failed to respond

to the complaint, plaintiff moved for default judgment against them. See Mot. for Default J. (Dkt.

#17).

        On September 16, 2020, Magistrate Judge Tiscione issued a report and recommendation

(“R. & R.”) recommending that the motion for default judgment be granted against the corporate

defendant but denied against the individual defendant. See generally R. & R. (Dkt. #18). Judge

Tiscione recommends that plaintiff be awarded $1,800 in statutory damages and $1,800 in

enhanced damages under 47 U.S.C. § 605, and that plaintiff be awarded post-judgment interest but

not pre-judgment interest. See id. at 14. He further recommends that plaintiff be permitted to file
Case 1:19-cv-05110-RPK-ST Document 20 Filed 11/01/20 Page 2 of 2 PageID #: 157




a motion for costs and attorney’s fees within 30 days of the date of this order. See ibid. No party

has objected to the R. & R. within the time required by 28 U.S.C. § 636(b)(1).

       A district court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). As a general matter,

when no party has objected to a magistrate judge’s recommendation, the Court reviews the

recommendation for “clear error.”         Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497

(E.D.N.Y. 2019) (citation omitted); see Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)

(citing Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition). Clear error will only be

found when, upon review of the entire record, the Court is “left with the definite and firm

conviction that a mistake has been committed.” DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333,

339-40 (S.D.N.Y. 2009) (quoting United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).

       I have reviewed Judge Tiscione’s R. & R. and, having found no clear error, adopt it in its

entirety. Accordingly, the motion for default judgment is granted against Puli Brothers II Corp.

but denied against Mr. Dominguez. Plaintiff is awarded a total of $3,600 in damages, as well as

post-judgment interest. Plaintiff has 30 days to file a motion for costs and attorney’s fees.


       SO ORDERED.


                                              /s/ Rachel Kovner
                                              RACHEL P. KOVNER
                                              United States District Judge


Dated: November 1, 2020
       Brooklyn, New York




                                                 2
